DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to Applicant’s Amendment filed on 03/08/2021, claims 4, 7, 8 and 10 have been amended; and claims 12-20 have been added per the Applicant’s request. Accordingly, claims 1-20 are currently pending in the application.
The previous claim rejections under 35 USC 112(b) have been withdrawn in view of the Applicant’s amendment to claim 10.

Response to Arguments
Applicant’s arguments from the first paragraph on page 9 through the second paragraph on page 10 of the REMARKS regarding the claim rejections under 35 U.S.C. § 103 as being unpatentable over Raichelgauz et al. (U.S. PGPUB No. 2020/0226152 A1, hereinafter “Raichelgauz”) in view of Rogers et al. (U.S. PGPUB No. 2018/0039942 A1, hereinafter “Rogers”) has been fully considered but they are not persuasive.
	Regarding the substance of the examiner’s claim interpretation as argued on pages 9-10 of the REMARKS are discussed in MPEP § 2173.01 and the requirements for obviousness are discussed in MPEP § 2142.
	Regarding the rejections of claims 1-3, Applicant argues in the first paragraph and second paragraphs on page 9 that Raichelgauz fails to teach or suggest the feature 
	As to dependents claims 2 and 3, Applicant argues in the second paragraph on page 10 that they should be allowable by virtue of their dependency from claim 1. The Examiner respectfully disagree. For the reasons set forth above, the Examiner maintains the rejections of claim 1 as well as for its dependent claims.
Applicant’s arguments with respect to claims 4-12 have been considered but are moot because the new ground of rejection used in the current office action. Independent claims 4 and 7 have been amended to include new limitations that were not previously presented thereby these amendments change the scope of the claims. However, newly found prior arts are applied.
As to the new claims 12-20, Applicant argues in the second paragraph on page 14 that they should be allowable by virtue of their dependency from their respective base claims. The Examiner respectfully disagrees. For the reasons discuss above, the Examiner maintains the rejections of independent claims 1, 4 and 7 as well as for their respective dependent claims as individually discussed in the detail rejections shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waldo (U.S. Patent No. 10,140,515 B1).

Regarding claim 7, Waldo teaches a computer program product for generating a playlist (Waldo Abstract, i.e., a music playlist), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a computing device to cause the computing device to:
search one or more databases for vendor specific metadata pertaining to an object displayed on a user interface (Waldo Col 6, Ln 60 to Col 7 Ln 39, i.e., music descriptors that include vendor specific metadata are searched based on the image descriptors of a displayed image on a user interface);
match the vendor specific metadata to relationships of a user of the user interface (Waldo Col 7, Ln 29-47, i.e., music descriptors are matched with a user’s profile of the computing device); and
generate an audience specific marketing playlist pertaining to the displayed object using the matched vendor specific metadata (Waldo Col 7, Ln 47-53, “A mapping 

As to claim 8, Waldo also teaches the computer program product of claim 7, wherein the vendor specific metadata is obtained from multimedia (Waldo Col 7, Ln 33-39, i.e., music descriptors).

As to claim 9, Waldo teaches the computer program product of claim 7, wherein the multimedia is one of music, film, television, video games, virtual reality and augmented reality (Waldo Col 7, Ln 33-39, i.e., songs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3  and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAICHELGAUZ et al. (U.S. PGPUB No. 2020/0226152 A1, hereinafter “RAICHELGAUZ”) in view of Rogers et al. (U.S. PGPUB No. 2018/0039942 A1, hereinafter “Rogers”).

Regarding claim 1, RAICHELGAUZ teaches a computer-implemented method comprising:
receiving, by a computing device, an image as part of a request to receive information regarding an object in the image, wherein the image is received via an application hosted by a user device (RAICHELGAUZ ¶0045, i.e., receiving a screenshot of a web page of a client’s device as part of a search request);
identifying, by the computing device, the object in the image (RAICHELGAUZ ¶0046, i.e., the image is then analyzed and a signature of for each car is identified);
determining, by the computing device, a user intent based on identifying the object (RAICHELGAUZ ¶0046, i.e., user’s intent is determined (e.g., type of object)), wherein the determining the user intent is based on at least one selected from the group consisting of:
search trends associated with the object, attributes of the object, a type of the object, and a condition of the object (RAICHELGAUZ ¶¶0029-0030, i.e., search trends, attribute, and type of the object, and ¶0036, i.e., condition of the object);

RAICHELGAUZ also teaches executing, by the computing device, the search query (RAICHELGAUZ ¶0046, “A plurality of signatures is generated by the SGS 140 respective of the plurality of elements shown in the image”, i.e., the image query is executed to obtain the signatures) but fails to explicitly teach wherein the executing includes accessing one or more blockchain-based databases storing metadata. However, Rogers teaches the executing includes accessing one or more blockchain-based databases storing metadata (Rogers ¶¶0035-37, information on interests in media can be stored in blockchain-based database and accessed by a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RAICHELGAUZ by incorporating the teachings of Rogers. The motivation would be to ensure that every record on the distributed data store comprises a minimum amount of sufficient information to be accessed by a user interacting with the media content on the distributed data store, and to help ensure reliability of the data (Rogers ¶0037).
RAICHELGAUZ as modified by Rogers also teaches returning, by the computing device, results to the search query, wherein the returning the results includes presenting the search results within the application and overlaid on or around the image within a user interface of the user device (RAICHELGAUZ FIG. 3 and ¶0046, i.e., generated queries as the search results are displayed in an overlay search box based on the obtained signatures in the query image).

As to claim 2, RAICHELGAUZ as modified by Rogers also teaches the method of claim 1, which is implemented using a computer program product, the computer program product includes a non-transitory computer usable storage medium having program code embodied in the storage medium, which the program code is readable/executable by the computing device to implement the steps of claim 1 (RAICHELGAUZ ¶0063).

As to claim 3, RAICHELGAUZ as modified by Rogers also teaches the method of claim 1, wherein the computing device is a computer system which includes a CPU, a computer readable memory and a computer readable storage medium, the computer system includes one or more program instructions operable to perform the steps of claim 1, the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (RAICHELGAUZ ¶0063).

As to claim 15, RAICHELGAUZ as modified by Rogers also teaches the computer-implemented method of claim 1, wherein the user intent is based on attributes or type of the object (RAICHELGAUZ ¶0029, e.g., type and car).

As to claim 16, RAICHELGAUZ as modified by Rogers also teaches the computer-implemented method of claim 1, wherein the user intent is based on context in which the object is found in the image (RAICHELGAUZ ¶0029, “A similar signature 

As to claim 17, RAICHELGAUZ as modified by Rogers also teaches the computer-implemented method of claim 1, wherein the user intent is based on condition of the object (RAICHELGAUZ ¶0036).

Claims 4-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Van Luchene et al. (U.S. PGPUB No. 2008/0004120 A1, hereinafter “Van Luchene”).

Regarding claim 4, Rogers teaches a computer-implemented method comprising:
accessing, by a computing device, a blockchain-based database storing metadata identifying a plurality of contributors for a musical project (Rogers ¶¶0033-0034, i.e., accessing media information stored in blockchain-based database to identify who is to be paid or notified of a performance of the song, which includes information identifies contributors to the media);
determining, by the computing device, royalty distributions for the plurality of contributors (Rogers ¶0035, i.e., information on a rate of royalty due to a particular contributor). Roger fails to explicitly teach the royalty distributions are based on information identifying a first time period that a particular contributor of the plurality of contributors is to receive royalties, and a second time period, following the first 
However, in the same field of endeavor, Van Luchene teaches identifying a first time period that a particular contributor of the plurality of contributors is to receive royalties, and a second time period, following the first time period, that another contributor of the plurality of contributors is to receive royalties (Van Luchene ¶0149, the Examiner interprets the recited royalty distributions are identified as payment to owner of the copyright during the first time period and the owner’s assignee during the second time period when the copyrights are transferred, sold, or licensed (see ¶0185); and providing, by the computing device, information regarding the royalty distributions Van Luchene ¶¶0210-0213, the royalty configuration is generated and stored as part of a license). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers by incorporating the teachings of Van Luchene. The motivation would be to provide a licensing structure configuration for copyrighted works in order to protect intellectual property (Van Luchene ¶0209 and Abstract).

As to claim 5, Rogers as modified by Van Luchene also teaches the method of claim 4, which is implemented using a computer program product, the computer program product includes a non-transitory computer usable storage medium having program code embodied in the storage medium, which the program code is readable/executable by the computing device to implement the steps of claim 4 (Rogers Fig. 8).

As to claim 6, Rogers as modified by Van Luchene also teaches the method of claim 4, wherein the computing device is a computer system which includes a CPU, a computer readable memory and a computer readable storage medium, the computer system includes one or more program instructions operable to perform the steps of claim 4, the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (Rogers Fig. 8).

As to claim 20, Rogers as modified by Van Luchene also teaches the computer-implemented method of claim 4, further comprising determining, by the computing device, royalty distributions for the plurality of contributors based on one at least one selected from the group consisting of:
smart contracts stored in the blockchain-based database (Rogers ¶¶0057-0058);
a percentage or division split to the contributors (Van Luchene ¶0232, i.e., percentage ownership);
documentation on fee for services used in the musical project (Van Luchene ¶0232, i.e., fee structure);
information identifying which of the plurality of contributors should be paid a first amount of a total amount  (Van Luchene ¶¶0233-0234, i.e., royalty/licensing configuration).

s 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldo in view of Leppanen et al. (U.S. PGPUB No. 2014/0325408 A1, hereinafter “Leppanen”).

As to claim 10, Waldo teaches the computer program product of claim 7 but fails to explicitly teach wherein the vendor specific metadata indicates a hardware device which is the displayed object. However, in the same field of endeavor, Leppanen teaches the vendor specific metadata indicates a hardware device which is the displayed object (Leppanen ¶¶0053-0054, i.e., a musical element such a musical instrument is determined from the user graphical input, and a repository of musical database is accessed to provide musical content based on the determined musical element). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waldo by incorporating the teachings of Leppanen. The motivation would be to iteratively search for musing in a dynamic, real-time manner (Leppanen Abstract). 

As to claim 11, Waldo as modified by Leppanen also teaches the computer program product of claim 10, wherein the hardware device is a musical instrument  (Leppanen ¶0055, i.e., a guitar). 

As to claim 12, Waldo as modified by Leppanen also teaches the computer program product of claim 11, wherein the playlist pertains to songs in which the musical instrument was used to record the song (Leppanen ¶0057, “the new playlist 110 may, .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAICHELGAUZ in view of Rogers, and further in view of Batraski et al. (U.S. PGPUB 2013/0283203 A1, hereinafter “Batraski”). 

As to claim 13, RAICHELGAUZ as modified by Rogers teaches the computer-implemented method of claim 1 but fails to explicitly teach wherein the user intent is determined by search trends of other users of the object. However, Batraski teaches the user intent is determined by search trends of other users of the object  (Batraski ¶0046, “The specific user's search behaviors pattern, e.g., reflected by the search history 1428, or other users' search trend on the same web page obtained by data mining on user query logs may be taken into consideration in determining the query”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RAICHELGAUZ and Rogers by incorporating the teachings of Batraski. The motivation would be to provide query that is more relevant to the user based on user’s search behaviors pattern (Batraski ¶0046).

As to claim 14, RAICHELGAUZ as modified by Rogers and Batraski also teaches the computer-implemented method of claim 13, wherein the search trends of others are .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAICHELGAUZ in view of Rogers, and further in view of Gurovich et al. (U.S. PGPUB 2015/0347848).

As to claim 18, RAICHELGAUZ as modified by Rogers teaches the computer-implemented method of claim 17 but fails to explicitly teach wherein the search results include at least one of operating instructions or repair instructions regarding the object. However, in the same field of endeavor, Gurovich teaches the search results include at least one of operating instructions or repair instructions regarding the object (Gurovich ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RAICHELGAUZ and Rogers by incorporating the teachings of Gurovich. The motivation would be to provide owner’s manual information based on an association with a captured image of vehicle (Gurovich Abstract).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157